Citation Nr: 0303768	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-14 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code. 

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from September 1964 to 
December 1972.  The appellant is the daughter of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 decision of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran is living, has not been captured or is not 
missing while on active duty, and has not been found to have 
a total disability permanent in nature resulting from a 
service-connected disability


CONCLUSION OF LAW

The required conditions for eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code have not been met.  38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she is entitled to dependent's 
educational assistance.  She argues that while her father 
does not currently have a service connected disability that 
is evaluated as total and permanent in nature, she notes that 
his claim for a total rating for diabetes has been pending 
for two years.  She believes that when his appeal is 
resolved, he will have a 100 percent evaluation. 

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim for entitlement to 
dependent's educational assistance.  There is no relevant 
evidence that has not been associated with the claims folder.  
Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2002).  
The issue in this case is a legal one, as there is no 
material dispute as to the facts.  Therefore, the Board may 
enter a decision without referral to the RO for 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106- 475, § 7, 114 Stat. 2096 (Nov. 9, 
2000).  Recently adopted implementing regulations are not 
applicable to claims for education benefits.  See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001). 

The statute and regulations provide that a program of 
education or special restorative training under Chapter 35 of 
Title 38 United States Code may be authorized for a surviving 
child of a: (1) veteran who died of a service-connected 
disability; (2) a veteran who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability, (3) a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability, or (4) a person who is on active duty 
as a member of the Armed Forces and who now is, and, for a 
period of more than 90 days, has been listed as missing in 
action, captured in the line of duty by a hostile force, or 
forcibly detained or interned in the line of duty by a 
foreign government or power.  38 U.S.C.A. § 3501 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.807, 21.3021 (2002).

The Board finds that the appellant is not basically eligible 
for dependent's educational assistance under Chapter 35, 
Title 38, United States Code.  None of the requirements 
listed in 38 C.F.R. § 3.807 that would serve to make her 
basically eligible have been met.  In this case, the evidence 
shows that the veteran is still living.  He is not currently 
on active duty, so he is not missing or captured.  A Chapter 
35 Eligibility Information Exchange worksheet received from 
the RO shows that he has a service connected disability, but 
is in receipt of only a 10 percent evaluation.  The 
appellant's October 2002 Substantive Appeal notes that the 
evaluation has been increased to 30 percent.  However, while 
she believes that her father is entitled to a 100 percent 
evaluation and that he will have one after his claim for an 
increase has been concluded, she does not dispute the fact 
that he is currently not in receipt of a 100 percent 
evaluation.  

Consequently, the Board is without authority to grant the 
benefit sought on appeal.  It is precluded by law.  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that 
in cases, such as this one, where the law, and not the facts 
were dispositive, the claim should be denied because of the 
absence of legal merit.  Accordingly, the appellant's claim 
must be denied on that basis.  The Board is not free to 
assume that the veteran's appeal for a 100 percent evaluation 
will be successful.  If and when the veteran's appeal is 
successful, and he is in receipt of a total and permanent 
rating for a service connected disability, or if and when one 
of the other criteria listed in 38 C.F.R. § 3.807 are met, 
the appellant will be free to submit a new application.  
Until that time, her claim must remained denied. 


ORDER

Entitlement to dependents' educational assistance (DEA) under 
Chapter 35, Title 38, United States Code is denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

